DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Applicant's “Response to Non-Final Office Action” filed on 04/23/2021 has been considered.  
Objections to the specification have been overcome. 
Rejection to Claims 1-20 under 35 USC 101 have been overcome.  
Rejections to Claims 1-20 under 35 USC 112(b) have not been overcome.
Claims 1, 8, 16-17 and 19-20 are amended.
Claims 4, 11 and 18 are cancelled.
Claims 1-3, 5-10, 12-17 and 19-20 are currently pending and have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 8 recite the limitations “the distributed data storage unit.” There is insufficient antecedent basis for this limitation in the claims. 
Claims 2-7 and 9-15 inherit the deficiencies of the independent claims.
Claim 16 recites the limitation “the distributed data source.” There is insufficient antecedent basis for this limitation in the claims. 
Claims 17-20 inherit the deficiencies of the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0140632 A1 to Kandala in view of U.S. Patent No. 8,442,844 B1 to Trandal in further view of U.S. Patent No. 10,185,982 B1 to Kane-Parry.
	
Regarding Claim 1, Kandala discloses a computer-implemented method for generating pre-purchasing confidence recommendations for a user comprising: 
presenting a browser widget to be selected for installation and executable within a browser execution environment ([0176] mobile application such as the Relay app described above. Such a mobile application may be installed on a communication device of the user [a browser widget is interpreted to be a mobile application that allows browsing: examiner notes that the oxford dictionary definition of widget is an application, or a component of an interface, that enables a user to perform a function or access a service (see https://www.lexico.com/definition/widget) and the broadest reasonable interpretation is being applied]; [0093] one or more applications programs 48 (such as a Web browser) [interpreted to be a browser execution environment]); 
in response to the installation of the browser widget in a memory of a device where the browser execution environment is installed, scanning purchase records of post-sale activities associated with at least: a return request of a past purchased item, an acceptance from a merchant of the return request, an exchange request of a past purchased item, or a feedback of a past purchased item from the user ([0176] installed on a communication device of the user such as that shown and described herein with respect to FIG. 111, by the user [Figure 111 is a personal electronic device that includes a memory, the application installed on a user device can be stored on a memory]; [0105] The “Runner” scans and uploads the receipt for the product items purchased for an order… The receipts uploaded by each “Runner” are stored by the system of the present disclosure, for later retrieval and future reference, to manage product refunds, exchanges, and order cancellations [receipts are considered purchase records]; [0044] FIGS. 71-72 illustrate example mobile device screens showing that ; 
presenting the scanned purchase records in a content display area on the browser execution environment ([0044] FIGS. 71-72 illustrate example mobile device screens showing that a…returned product may also have a scanned image of receipt for that order [Figure. 71 and 72 displays presenting the receipt (scanned purchase records) to the user on the browser execution environment on the user mobile device]); 
based on the scanned purchase records as displayed in the content display area, searching at least one database separate from that of the memory for product-specific parameters of each purchase record of the scanned purchase records ([0185] The user can review the original product purchased along with the substitute product suggested by runner, review the product details and can accept or reject the substitute product. Access to the substitute and original product information may be enabled using a product view application program interface (API) that uses a unique product identifier [product identifier is interpreted to be the product-specific parameters]; [0186] entire catalog of stores and products may be…indexed in a , said product- specific parameters including at least one or more of the following: a stock keeping unit (SKU) value ([0185] unique product identifier…stock keeping unit (SKU)), a universal product code (UPC) value ([0184] unique product identifier…product code), a size value ([0178] product attributes and characteristics…size), and a color value ([0178] product attributes and characteristics…color) ; 
storing the searched product-specific parameters and the post-sale activities in a distributed data source accessible by the browser execution environment ([0095] host system 68 are distributed amongst a plurality of processing devices/databases located at different geographical locations and linked through a communication network [host system is connected to the databases, including the database stated earlier that is connected to the post-sale activities]; [0096] host system 68 would generally include executable instructions for…identifying and recommending product items, coordinating storage and retrieval of documents; maintaining social network storage of a shopping list… host system 68 may include executable instructions for…searching, retrieving, and analyzing web-based content; [0098] host system 68 of computer network 100 may support, or may interface with a system that provides access to store-level…may include inventory and availability, product images, pricing, and other product or merchant information content. Such information may be ; 
correlating and updating, absent user input, the product-specific parameters with the post-sale activities, wherein correlated results are stored in the distributed data storage unit ([0187] The order history maintained by the system; [0192]  A system record of the details of the user order is then updated with the information identifying the substitution of the alternative product and the overall order status (block 11430) [updates without buyer/user input]; [0025] FIGS. 23-25 illustrate example mobile device screens that enable a consumer to access their order history [stored information], to differentiate between orders that are currently open, fulfilled, and for returns/exchanges orders, and that for open orders [user can view return history]; [0146] FIGS. 71-72 illustrate example mobile device screens 7100, 7200 showing that a returned product may have description and reason for return, and that the returned product may also have a scanned image of receipt for that order, in accordance with an example embodiment of the present disclosure [figures show product-specific parameters like color and size being shown with the product, reason for return is a post-sale activity]; see also [0127], [0114]).

Kandala does not explicitly disclose  wherein the browser widget is presented to the user as an icon on a graphical user interface (GUI) of the browser execution environment and in and in response to search queries input by the user in a search bar presented on the GUI of the browser execution environment; monitoring purchasing activities of the user on the browser execution environment; in response to the monitoring, retrieving, substantially in real-time, relevant correlated results from the distributed data storage unit; and based on the retrieved correlated results, generating a pre-purchasing confidence recommendation at a pre-determined notification location of the GUI of the browser execution environment to the user while the content display area of the browser execution environment displays the scanned purchase records before completion of a purchase by the user. 

Trandal, on the other hand, teaches wherein the browser widget is presented to the user as an icon on a graphical user interface (GUI) of the browser execution environment ((Col 4 Ln  59- 65) Widget/Gadget--some or all of the information and functionality provided by the user interfaces discussed can be provided by a widget or a gadget. A widget can be in the form of portable code that can be installed and executed within a Web page (e.g. an HTML-based web page) by an end user without requiring additional compilation; (Col 26 Ln 53) FIG. 35 illustrates an example Claims Management system user interface 35000 presented via a browser (or other interface application) to a user [Figure 35 displays a widget user interface display which is interpreted as an icon on a GUI of the browser; Examiner notes Applicants specification Figure 5 shows widget 410 which is interpreted to be the interface box]) and in response to the installation of the browser widget and in response to search queries input by the user in a search bar presented on the GUI of the browser execution environment, scanning purchase records of post-sale activities associated with previous return information ((Col 26 Ln 53 – Col 27 Ln 13) FIG. (Col 17 Ln 4-12) FIG. 12…Widget user interface display 12000 [Widget 12000 is included in figure 35 (the eZ Return box that includes the search box)]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kandala, a browser widget presented to the user as an icon on a graphical user interface (GUI) of the browser execution environment and in response to the installation of the browser widget and in response to search queries input by the user in a search bar presented on the GUI of the browser execution environment, scanning purchase records of post-sale activities associated with previous return information, as taught by Trandal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kandala, to include the teachings of Trandal, in order to search, organize and store purchase records to assist consumer purchase decisions (Trandal, Col 1 Ln 50-62).

monitoring purchasing activities of the user on the browser execution environment ((Col 1 Ln 9-11) recommendations are typically generated based on monitored user activities or behaviors, such as item purchases; (Col 4 Ln 36-41) FIGS. 1 and 2 illustrate sample user interfaces that may be generated by or used with an interactive system… user interfaces shown in FIGS. 1 and 2 may be presented as a web page, as a mobile application display, as a stand-alone application display [application display interpreted to be a browser execution environment on a mobile application, the application can monitor user purchase activities]); in response to the monitoring, retrieving, substantially in real-time, relevant correlated results from the distributed data storage unit ((Col 11 Ln 27-37) The recommendations service 114 may also include a ratings monitoring and analysis engine 120. The ratings monitoring and analysis engine 120 may be configured to, for example, access or retrieve user ratings and other user review data (e.g., from the repository of catalog content 106 and/or the repository of user data 124), and analyze the ratings data to determine when one or more items have received better or more favorable user reviews than an item of interest to the user (e.g., an item purchased, viewed, added to a wish list, added to a shopping cart, or otherwise of interest to the user [before or after a purchase, the user is presented with similar relevant items  from the ratings monitoring and analysis engine]); and based on the retrieved correlated results, generating a pre-purchasing confidence recommendation at a pre-determined notification location of the GUI of the browser execution environment to the user while the content display area of the browser execution environment displays the scanned purchase records before completion of a purchase by the user ((Col 2 Ln 16-31) In some embodiments, the interactive system may provide alternative item notifications, which may comprise item recommendations, to the user based on the user's browsing history, whether or not the user purchased the items  Often the user will not revisit or review other customer reviews before finalizing the purchase, in which case the user may benefit from knowing that one or more competing items are now rated more favorably [recommendations provided before finalizing the purchase based on reviews of other similar products]; (Col 11 Ln 38-54) The ranking engine 122 may be configured to, for example, use the determined review status information from the ratings monitoring and analysis engine 120 to remove or re-arrange one or more of the recommendation candidates. The ranking engine 122 may use the determined review status information to update or re-rank an already-ranked set of items, or can rank the items if not already ranked (for example, to generate or determine an initial ranking of the set of items)…as the user may be more interested in alternative items which have received more positive overall feedback, ratings, and reviews than an item previously purchased or otherwise selected by the user [ranking engine provides the confidence recommendation to the user]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kandala, monitoring purchasing activities of the user on the browser execution environment; in response to the monitoring, retrieving, substantially in real-time, relevant correlated results from the distributed data storage unit; and generating a pre-purchasing confidence recommendation at a pre-determined notification location of the GUI of the browser execution environment to the user while the content display area of the browser execution environment displays the scanned purchase records before completion of a purchase by the user, as taught by Kane-Parry, since the claimed invention is merely a combination of old elements, 


Regarding Claim 2, Kandala, Trandal and Kane-Parry teach the method of claim 1. 
Kandala discloses further comprising scanning another set of post-sale activities from another data source ([0105] The “Runner” scans and uploads the receipt for the product items purchased for an order directly from the “Runner” app, once the purchase of the product items or a suitable substitute is completed. The receipts uploaded by each “Runner” are stored by the system of the present disclosure, for later retrieval and future reference, to manage product refunds, exchanges, and order cancellations [exchanges, product refunds, order cancellations can be considered another set of post-sale activities]).

Regarding Claim 5, Kandala, Trandal and Kane-Parry teach the method of claim 1. 
wherein generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user adding an item to an online shopping cart.
However, Kane-Parry teaches wherein generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user adding an item to an online shopping cart ((Col 2 Ln 16-27) interactive system may provide alternative item notifications, which may comprise item recommendations, to the user based on the user's browsing history, whether or not the user purchased the items browsed. For example, if the user is browsing and evaluating competing items, the user may benefit from knowing that, from the time the user previously viewed an item of interest to the current time, one or more of the competing items are trending upward in customer feedback. This may be particularly valuable in various instances, such as when the user has added the item of interest to a shopping cart or a wish list and has not yet purchased the item [after product is added to the shopping cart a notification is provided to the user of recommendations of competing items]; (Col 11 Ln 27-37) The recommendations service 114 may also include a ratings monitoring and analysis engine 120. The ratings monitoring and analysis engine 120 may be configured to, for example, access or retrieve user ratings and other user review data (e.g., from the repository of catalog content 106 and/or the repository of user data 124), and analyze the ratings data to determine when one or more items have received better or more favorable user reviews than an item of interest to the user (e.g., an item purchased, viewed, added to a wish list, added to a shopping cart, or otherwise of interest to the user) [when item is added to shopping cart, similar product recommendations are provided based on a ranking system]).
wherein generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user adding an item to an online shopping cart, as taught by Kane-Parry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kandala, to include the teachings of Kane-Parry, in order to provide fresh recommendations to the user (Kane-Parry, Col 11 Ln 19).

Regarding Claim 6, Kandala, Trandal and Kane-Parry teach the method of claim 1. 
Kandala does not explicitly disclose wherein generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user searching for an item matching one of the product-specific parameters from the distributed data storage unit.
However, Kane-Parry teaches wherein generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user searching for an item matching one of the product-specific parameters from the distributed data storage unit ((Col 2 Ln 17-27) item recommendations, to the user based on the user's browsing history, whether or not the user purchased the items browsed. For example, if the user is browsing and evaluating competing items, the user may benefit from knowing that, from the time the user previously viewed an item of interest to the current time, one or more of the competing items are trending upward in customer feedback. This may be particularly valuable in various instances, such as .
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kandala, wherein generating comprises generating the pre-purchasing confidence recommendation to the user in response to the user searching for an item matching one of the product-specific parameters from the distributed data storage unit, as taught by Kane-Parry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kandala, to include the teachings of Kane-Parry, in order to provide improved, efficient, recommendations to the user (Kane-Parry, Col 11 Ln 19-68).

Regarding Claim 7, Kandala, Trandal and Kane-Parry teach the method of claim 1. 
 further comprising receiving input from the user, said input comprising personal preferences of products ([0169] If the user wishes to stay with the same product item, the user, for example, be presented with a product entry in a catalog showing the product to be exchanged, and may select the desired product attribute or characteristic (e.g., preferred size, style, color, etc.) and complete the exchange transaction (block 10591) [user selects preferred product qualities such as size, style color]).


Regarding Claim 15, Kandala, Trandal and Kane-Parry teach the system of claim 8. 
Kandala discloses wherein the purchasing activities comprise searches entered in a search bar ([0116] FIG. 8 illustrates an exemplary search screen 800 for locating a shopping mall, which may be displayed by a mobile consumer application on a consumer device, in accordance with the present disclosure. As shown in FIG. 8, a user may search for one or both of products and stores, and may localize the search by providing a city or ZIP code [search bar shown in figure 8]; [0121] FIG. 13 is an illustration of an example screen 1300 showing global search functionality where consumers can search for a product and see all products relevant to the search, aggregated by stores, and identified by merchant, in accordance with an example embodiment of the present disclosure [figure 13 shows an example of a search for a ‘hoodie’ and search results for purchase options]).

Regarding Claim 20, Kandala, Trandal and Kane-Parry teach the Medium of claim 16. 
Kandala discloses wherein the purchasing activities comprise searches entered in a search bar presented in the execution environment ([0116] FIG. 8 illustrates an exemplary search [0121] FIG. 13 is an illustration of an example screen 1300 showing global search functionality where consumers can search for a product and see all products relevant to the search, aggregated by stores, and identified by merchant, in accordance with an example embodiment of the present disclosure [figure 13 shows an example of a search in the execution environment for a ‘hoodie’ and search results for purchase options]).

Claim 8 recites a system comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 9 recites a system comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 12 recites a system comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 13 recites a system comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 14 recites a system comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.

Claim 16 recites a medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 19 recites a medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.



Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0140632 A1 to Kandala in view of U.S. Patent No. 8,442,844 B1 to Trandal in further view of U.S. Patent No. 10,185,982 B1 to Kane-Parry in further view of U.S. Patent Publication No. 2010/0306080 A1 to Trandal (herein referred to as “Trandal ‘080”).

Regarding Claim 3, Kandala, Trandal and Kane-Parry teach the method of claim 2. 
However, the combination of Kandala and Kane-Parry does not explicitly teach wherein the another data source comprises electronic mail messages of the user.
Trandal ‘080, on the other hand, teaches wherein the another data source comprises electronic mail messages of the user ([0116] Some or all of the information described above is obtained directly from a user or merchant database/data stores. Examples include scanned user purchase receipts, scanned user credit card receipts, email [electronic mail messages] and web purchase receipts, user photos of sale/purchase offers and advertisements, screen scrape of online product catalogs, and server to server access to merchant stored transaction and inventory records. Some of the information is derived from common global SA system libraries. This optionally includes item manufacturer, common item names, item type, item category, item class, etc. [email history is included in the database]).
wherein the another data source comprises electronic mail messages of the user, as taught by Trandal ‘080, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kandala, to include the teachings of Trandal ‘080, in order to make further analysis or future purchase suggestions (Trandal ‘080, [0180]).

Regarding Claim 17, Kandala, Trandal and Kane-Parry teach the Medium of claim 16. 
Kandala discloses further comprising scanning another set of post-sale activities from another data source ([0105] The “Runner” scans and uploads the receipt for the product items purchased for an order directly from the “Runner” app, once the purchase of the product items or a suitable substitute is completed. The receipts uploaded by each “Runner” are stored by the system of the present disclosure, for later retrieval and future reference, to manage product refunds, exchanges, and order cancellations [exchanges, product refunds, order cancellations can be considered another set of post-sale activities]).
But does not explicitly disclose wherein the another data source comprises electronic mail messages of the user.
Trandal ‘080, on the other hand, teaches wherein the another data source comprises electronic mail messages of the user ([0116] Some or all of the information described above is obtained directly from a user or merchant database/data stores. Examples include scanned user 
It would have been obvious to one of ordinary skill in the art to include in the medium, as taught by Kandala, wherein the another data source comprises electronic mail messages of the user, as taught by Trandal ‘080, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kandala, to include the teachings of Trandal ‘080, in order to make further analysis or future purchase suggestions (Trandal ‘080, [0180]).

Claim 10 recites a system comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.



Response to Arguments

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered. Claims 1-20 remain rejected under 35 USC 112(b) regarding new issues, as discussed above. 
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered. The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 recites the additional limitations of browser widget is presented to the user as an icon on a graphical user interface (GUI) of the browser execution environment; in response to search queries input by the user in a search bar presented on the GUI of the browser execution environment; a return request of a past purchased item, an acceptance from a merchant of the return request, an exchange request of a past purchased item, or a feedback of a past purchased item from the user; presenting the scanned purchase records in a content display area; generating a pre-purchasing confidence recommendation at a pre-determined notification location of the GUI of the browser execution environment to the user while the content display area of the browser execution environment displays the scanned purchase records. When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide significantly more than “commercial or legal interactions.”
The additional limitations allow a user to enter a search query through use of a widget. The widget then produces post-sale activities associated with a user regarding the 
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity.  Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)).  In this case, the specific elements of claim 1 work in combination to display a specific set of post-sale activities to a user after entering a search query while specifically doing on a browser widget presented as an icon on the graphical user interface of the browser execution environment, which is not routine or conventional activity expected when determining payment options. Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of displaying post-purchase record recommendations. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.



Claim 8 recites a system consistent with and parallel to the limitations of the method of claim 1.  This method recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Claims 9-10 and 12-15 are dependencies of independent claim 8 and recite eligible subject matter for the reasons identified above with respect to claim 8.

Claim 16 recites a method consistent with and parallel to the limitations of the system of claim 1.  This method recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Claim 17 and 19-20 are dependencies of independent claim 16 and recites eligible subject matter for the reasons identified above with respect to claim 16.



Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Kandala and Kane-Parry does not disclose or suggest each and every element of the amended claims. Including “presenting a browser widget to be  wherein the browser widget is presented to the user as an icon on a graphical user interface (GUI) of the browser execution environment” 
Examiner notes that Kandala discloses the claims as a whole. However, examiner turns to newly sighted Trandal to teach presenting a browser widget to the user as an icon on a graphical user interface of the browser execution environment.” Kandala is not relied upon to teach that limitation in the claims. 
Applicant argues that Kandala fails to disclose or suggest the feature of “correlating and updating, absent user input, the product-specific parameters with the post-sale activities, wherein correlated results are stored in the distributed data storage unit” and additionally does not disclose “correlating or updating scanned purchase records based on the searched product-specific parameters and post-sale activities absent user input.”
Examiner disagrees. Kandala discloses updating system records information after post-sale activities which is interpreted by examiner to be updating without user/consumer input. Additionally, Examiner turns to newly sighted Trandal to teach “in response to search queries input by the user in a search bar presented on the GUI of the browser execution environment, scanning purchase records of post-sale activities associated with previous return information.” 
Applicant further argues that Kandala fails to disclose or suggest “scanning purchase records of post-sale activities associated with at least: a return request of a past purchased item, an acceptance from a merchant of the return request, an exchange request of a past purchased item, or a feedback of a past purchased item from the user.”
Examiner disagrees. Kandala discloses an application that scans and stores receipts in the system and later retrieved if the user would like to see the scanned image of the receipt for the returned product (Kandala, [0044]).  A receipt for a returned product is interpreted to be a post-sale activity. 
Examiner directs Applicant’s attention to the office action, above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNABELLE J LINCOLN/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625